Citation Nr: 0829952	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1971.  He died in December 2004 at age 54.  The appellant 
claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Indianapolis, Indiana, which denied claims of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.

The appellant requested a hearing before the Board in her 
April 2006 VA Form 9.  The RO scheduled a Travel Board 
hearing for April 2007, but the appellant failed to appear.  
She has not provided an explanation for her failure to appear 
or requested a new hearing.  As such, the Board may proceed 
with appellate review.

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran died in December 2004.  

2. At the time of the veteran's death, service connection was 
in effect for post-traumatic right brachial plexus neuropathy 
with ulnar nerve palsy, post-operative, rated as 70 percent 
disabling; residuals of a gunshot wound MG's VI and II, 
right, major, moderately elevated to severe with retained 
foreign bodies, rated as 40 percent disabling; and scar, 
residual of vein graft, left leg, rated as noncompensable.  A 
combined disability rating of 80 percent was in effect from 
September 1, 1990, and a total disability based on individual 
unemployability (TDIU) was in effect from May 31, 1995.

3.  The veteran was not continuously rated totally disabled 
due to service-connected disabilities for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death; nor would he have been in receipt of such compensation 
in either case, but for clear and unmistakable error in a 
prior decision.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder, and has an obligation to provide reasons and 
bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  This matter involves an inquiry based upon the 
evidence of record prior to the veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II. DIC under the provisions of 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  For the reasons that 
follow, the Board concludes that entitlement to these 
benefits is not warranted.

At the time of the veteran's death, service connection was in 
effect for post-traumatic right brachial plexus neuropathy 
with ulnar nerve palsy, post-operative, rated as 70 percent 
disabling; residuals of a gunshot wound MG's VI and II, 
right, major, moderately elevated to severe with retained 
foreign bodies, rated as 40 percent disabling; and scar, 
residual of vein graft, left leg, rated as noncompensable.  A 
total disability based on individual unemployability (TDIU) 
was in effect from May 31, 1995.

Under the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22, payment of DIC to a surviving spouse is authorized in 
cases where a veteran's death was not service-connected, 
provided that the veteran was in receipt of or "entitled to 
receive" compensation at the rate of a 100 percent (total) 
rating due to a service-connected disability for a period of 
at least five years from the date of his discharge or release 
from active duty, or for 10 or more years immediately 
preceding his death.  The total rating may be schedular or 
based on unemployability.

The appellant, through her representative, contends that the 
veteran was theoretically entitled to TDIU during the 10 
years prior to his death and cites to Green v. Brown, 10 Vet. 
App. 111 (1997).  See Statement of Accredited Representative 
in Appealed Case, September 2006.  However, VA has 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318.  
Pertinent case law has held that "hypothetical entitlement" 
consideration for DIC benefits under 38 U.S.C.A. § 1318 was 
allowable for claims filed prior to January 21, 2000, i.e., 
the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  As the appellant's claim was received by VA 
in February 2005, such consideration is not warranted.

Under the revised VA regulation, "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his lifetime and one of the following circumstances is 
satisfied: (1) the veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the period 
specified but for clear and unmistakable error (CUE) 
committed in a VA decision on a claim filed during the 
veteran's lifetime; or (2) additional evidence submitted to 
VA before or after the veteran's death consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally denied during 
the veteran's lifetime and for awarding a total service- 
connected disability rating retroactively; or (3) at the time 
of death the veteran had a service-connected disability rated 
totally disabling by VA, but was not receiving compensation 
because VA was paying the compensation to the veteran's 
dependents; VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; the veteran had not waived retired or retirement 
pay in order to receive compensation; VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); VA 
was withholding payments because the veteran's whereabouts 
were unknown, but the veteran was otherwise entitled 
continued payments based on a total service-connected 
disability rating; or VA was withholding payments under 38 
U.S.C. § 5308 but determines that benefits were payable under 
38 U.S.C. §5309.  38 C.F.R. § 3.22(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The requirements of 38 
U.S.C.A. § 1318 for an award of DIC benefits are not met.  
The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service or for 10 or more years prior to his death.  
The veteran had a combined evaluation of 80 percent effective 
from September 1, 1990, and a total disability rating based 
on individual unemployability due to his service-connected 
disabilities effective from May 31, 1995.  He died in 
December 2004.  At the time of his death, TDIU had been in 
effect for over 9 and a half years, several months short of 
10 years.  As such, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.

During the veteran's lifetime, he did not challenge the 
assigned effective date for the TDIU.  Moreover, in this case 
the appellant has not claimed entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 based on the submission of 
new and material evidence to reopen a previously final VA 
decision, or argued that, but for the receipt of VA or 
military retirement pay, the veteran would have been entitled 
at the time of his death to receive compensation for a 
service-connected disability that was continuously rated 
totally disabling by schedular or unemployability rating for 
a period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by schedular or 
unemployability rating from the date of the veteran's 
discharge from service.  The Board also notes that neither 
the appellant nor her service representative has raised a 
claim of CUE in a final rating decision, pursuant to 38 
C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) 
and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the 
pleading requirements for raising, and burden of proof for 
establishing, a CUE claim).

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  After a thorough review of the claims 
folder, the Board finds that the issue must be remanded due 
to inadequate VCAA notice. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
,Vet. App. 342 (2007).  The Court also held that, unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  
Nevertheless, the Court noted that although independent, the 
DIC claim and the underlying deceased spouse's claim for 
benefits are inextricably related.  Therefore, although not 
required, a recitation of the information contained in the 
deceased spouse's claims file would be helpful and would 
prevent unnecessary effort on the part of the surviving 
spouse in locating and providing documents already in 
possession of VA.  See Locklear v. Nicholson, 20 Vet. App. 
410, 414-15 (2006).

The March 2005 and July 2006 letters provided to the 
appellant in this case do not meet the notice standards, as 
described under Hupp.  In particular, these letters failed to 
identify the conditions for which the veteran was service- 
connected during his lifetime and the evidence required to 
support a claim where the cause of death was a condition not 
service- connected during his lifetime.  Therefore, this 
issue must be remanded in order to provide the appellant Hupp 
compliant notice of the requirements for 38 U.S.C.A. § 1310 
claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant 
with VCAA notice as to the claim of 
service connection for the cause of the 
veteran's death.  Specifically, the 
notice must include a statement of the 
conditions the veteran was service-
connected for at the time of his death 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the June 2006 statement of 
the case (SSOC) should be considered.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


